TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-03-00731-CV


Denise T. Hodes, Appellant

v.

Hank I. Hodes, Appellee




FROM THE DISTRICT COURT OF TRAVIS COUNTY, 353RD JUDICIAL DISTRICT
NO. FM107575, HONORABLE PETER M. LOWRY, JUDGE PRESIDING



M E M O R A N D U M   O P I N I O N


	Appellant filed her notice of appeal on December 4, 2003, and the appellate record
was filed by January 12, 2004.  On March 2, 2004, the Clerk of this Court sent appellant notice that
her brief was overdue and that the appeal would be dismissed for want of prosecution if appellant
did not respond to this Court by March 8.  To date, appellant has not responded to this Court's
notice.
	We therefore dismiss the appeal for want of prosecution.  See Tex. R. App. P. 42.3.

					__________________________________________
					Jan P. Patterson, Justice
Before Chief Justice Law, Justices Patterson and Puryear
Dismissed for Want of Prosecution
Filed:   March 25, 2004